



COURT OF APPEAL FOR ONTARIO

CITATION: Amero (Re), 2020 ONCA 370

DATE: 20200611

DOCKET: C67668

Pepall, Hourigan and Roberts
    JJ.A.

IN THE
    MATTER OF: Klayton Amero

AN APPEAL
    UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Samuel Greene, for the respondent, the
    Attorney General of Ontario

No one appearing for the respondent, Person
    in Charge of St. Josephs Healthcare Hamilton

Heard: in writing

On appeal against the disposition of the
    Ontario Review Board dated October 30, 2019.

REASONS FOR DECISION

[1]

Klayton Amero appeals from the Ontario Review Boards most recent disposition
    that continues his detention on a secure forensic unit
[1]
at St. Josephs Healthcare in Hamilton. Mr. Amero submits that the Board erred
    in finding that he represents a significant risk to the safety of the public and
    seeks an absolute discharge.

[2]

We see no error in the Boards disposition. The record amply supported
    the Boards conclusion that Mr. Amero continued to present a significant risk
    to the safety of the public. The detention order made by the Board was the
    least onerous and restrictive disposition in Mr. Ameros circumstances.

[3]

On November 10, 2017, Mr. Amero was found not criminally responsible (NCR)
    by reason of mental disorder for the theft of a bag of potato chips and other
    items from a dollar store and failure to comply with a probation order. Since then,
    he has resided in a forensic hospital setting. He has a serious acquired brain
    injury with complicated psychiatric issues and addictions. His psychiatric history
    dates to 2004 and has resulted in multiple hospital admissions. He is 32 years
    old. His psychiatric diagnosis is psychotic disorder, neurocognitive disorder,
    as well as cannabis, opioid and alcohol use disorders, which exacerbate his
    psychosis. He disputes his mental illness and need for medication.

[4]

Mr. Amero has a history of violence and aggression. In 2006, he
    assaulted his father and fractured his wrist. He assaulted his stepfather while
    on interim judicial release. While the index offence was not violent, Mr. Ameros
    criminal record includes convictions for intimidation of justice system participants,
    uttering threats and assault. During his NCR detention, Mr. Amero has exhibited
    ongoing aggressive and threatening behaviours. While there has been encouraging
    improvement, in the year under review, Mr. Amero made threats to kill and harm
    staff and continues to be aggressive towards other patients.

[5]

The Board met its inquisitorial duties to apply and interpret s. 672.54
    of the
Criminal Code
, R.S.C. 1985, c. C-46,
    and determine whether the appellant poses a significant threat to public safety.
    We do not accept Mr. Ameros submissions that the Board applied an incorrect test
    or required him to demonstrate that he was not a significant risk to public
    safety. We see no basis to intervene.

[6]

Accordingly, we dismiss the appeal.

S.E.
    Pepall J.A.

C.W.
    Hourigan J.A.

L.B. Roberts
    J.A.





[1]

The Boards reasons stipulate that Mr. Ameros detention
    would be in the Forensic Psychiatric Program. In its factum, the Attorney
    General advises that the Board has indicated its intention to issue an amended
    disposition to correct this error.


